Name: Commission Implementing Decision (EU) 2015/2375 of 26 November 2015 adopting a third update of the list of sites of Community importance for the Black Sea biogeographical region (notified under document C(2015) 8226)
 Type: Decision_IMPL
 Subject Matter: natural environment;  environmental policy;  Europe
 Date Published: 2015-12-23

 23.12.2015 EN Official Journal of the European Union L 338/938 COMMISSION IMPLEMENTING DECISION (EU) 2015/2375 of 26 November 2015 adopting a third update of the list of sites of Community importance for the Black Sea biogeographical region (notified under document C(2015) 8226) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Black Sea biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the Union territory of Bulgaria and Romania, as specified in the biogeographical map approved on 20 April 2005 by the committee set up by Article 20 of that Directive (the Habitats Committee). (2) The initial list of sites of Community importance for the Black Sea biogeographical region, within the meaning of Directive 92/43/EEC, was adopted by Commission Decision 2009/92/EC (2). That list was last updated by Commission Implementing Decision 2013/737/EU (3). (3) The sites included in the list of sites of Community importance for the Black Sea biogeographical region form part of the Natura 2000 network which is an essential element of the protection of biodiversity in the Union. In order to make further progress in the actual establishment of the Natura 2000 network and in the context of a dynamic adaptation of that network, the lists of sites of Community importance are reviewed regularly. (4) Since October 2012 Member States have proposed additional sites of Community importance for the Black Sea biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. Member States have also submitted changes in the site-related information contained in the list of sites of Community importance for the Black Sea biogeographical region. (5) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Black Sea biogeographical region should be adopted. Articles 4(4) and 6(1) of Directive 92/43/EEC apply to the newly included sites. (6) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (7) With regard to the Black Sea biogeographical region, not all Member States concerned have proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. Furthermore, knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete. For those habitat types and species, it can therefore not be concluded that the Natura 2000 network is complete. (8) In the interests of clarity and transparency, Implementing Decision 2013/737/EU should be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The third update of the list of sites of Community importance for the Black Sea biogeographical region as set out in the Annex is adopted. Article 2 Implementing Decision 2013/737/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 November 2015. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) Commission Decision 2009/92/EC of 12 December 2008 adopting, pursuant to Council Directive 92/43/EEC, an initial list of sites of Community importance for the Black Sea biogeographical region (OJ L 43, 13.2.2009, p. 59). (3) Commission Implementing Decision 2013/737/EU of 7 November 2013 adopting a second updated list of sites of Community importance for the Black Sea biogeographical region (OJ L 350, 21.12.2013, p. 40). ANNEX Third update of the list of sites of Community importance for the Black Sea biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : *= presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Bulgaria and Romania. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude BG0000100 Plazh Shkorpilovtsi * 5 125,6526 27,8653 42,9453 BG0000102 Dolinata na reka Batova * 18 459,2388 27,9261 43,3764 BG0000103 Galata * 1 842,97 27,9239 43,0641 BG0000116 Kamchia * 12 919,9374 27,7536 43,0217 BG0000118 Zlatni pyasatsi * 1 374,44 28,0364 43,3044 BG0000119 Trite bratya * 1 021,99 27,2883 42,7117 BG0000130 Kraymorska Dobrudzha * 6 657,4945 28,2845 43,6587 BG0000132 Pobitite kamani * 231,35 27,6925 43,2322 BG0000133 Kamchiyska i Emenska planina * 63 678,468 27,5081 42,9231 BG0000141 Reka Kamchia * 158,84 27,4783 43,0381 BG0000143 Karaagach * 64,16 27,7725 42,2233 BG0000146 Plazh Gradina  Zlatna ribka * 1 245,85 27,6704 42,4237 BG0000151 Aytoska planina * 29 379,4 27,4414 42,6892 BG0000154 Ezero Durankulak * 5 050,7948 28,5775 43,6828 BG0000198 Sredetska reka * 707,78 27,0475 42,3153 BG0000208 Bosna * 16 225,8881 27,6447 42,1869 BG0000219 Derventski vazvishenia 2 * 55 036,13 27,0536 42,1297 BG0000230 Fakiyska reka * 4 104,72 27,2911 42,2942 BG0000242 Zaliv Chengene skele * 190,0154 27,5119 42,4292 BG0000270 Atanasovsko ezero * 7 210,0163 27,4547 42,5836 BG0000271 Mandra  Poda * 6 139,1738 27,4042 42,4150 BG0000273 Burgasko ezero 3 066,8992 27,3922 42,4975 BG0000573 Kompleks Kaliakra * 48 340,1127 28,3540 43,3888 BG0000574 Aheloy  Ravda  Nesebar * 3 928,38 27,6986 42,6586 BG0000620 Pomorie * 2 085,15 27,6364 42,5989 BG0000621 Ezero Shabla  Ezerets * 2 623,53 28,5875 43,5753 BG0001001 Ropotamo * 98 099,76 27,9343 42,3019 BG0001004 Emine  Irakli * 16 794,59 27,8579 42,7244 BG0001007 Strandzha * 153 541,2 27,7364 42,0695 BG0001500 Aladzha banka 669,64 28,0567 43,2781 BG0001501 Emona 55 345,28 28,1554 42,8522 BG0001502 Otmanli 8,83 27,5287 42,4418 ROSCI0065 Delta DunÃ rii * 453 076,1 29,1987 45,0520 ROSCI0066 Delta DunÃ rii  zona marinÃ  123 373,7 29,2901 44,7497 ROSCI0073 Dunele marine de la Agigea * 11,4 28,6427 44,0885 ROSCI0094 Izvoarele sulfuroase submarine de la Mangalia 382 28,5974 43,8154 ROSCI0114 MlaÃ tina Hergheliei  Obanul Mare Ã i PeÃ tera Movilei * 232,2 28,5706 43,8334 ROSCI0157 PÃ durea Hagieni  Cotul VÃ ii * 3 620,1 28,4279 43,7424 ROSCI0197 Plaja submersÃ  Eforie Nord  Eforie Sud 140,4 28,6504 44,0501 ROSCI0237 Structuri submarine metanogene  Sf. Gheorghe 6 121,5 29,7598 44,8701 ROSCI0269 Vama Veche  2 Mai 6 255, 28,6511 43,7624 ROSCI0273 Zona marinÃ  de la Capul Tuzla 1 737,9 28,6891 43,9884 ROSCI0281 Cap Aurora 13 071, 28,7132 43,8619 ROSCI0293 Costinesti  23 August 4 877,8 28,7236 43,9253